J-S74014-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    J.G.M.                                     :
                       Appellant               :
                                               :   No. 1799 EDA 2019

                  Appeal from the Order Entered June 3, 2019
       In the Court of Common Pleas of Bucks County Criminal Division at
                        No(s): CP-09-CR-0007636-2014


BEFORE:      BENDER, P.J.E., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                       FILED FEBRUARY 14, 2020

        Appellant, J.G.M.,1 appeals from the post-conviction court’s June 3,

2019 order denying his timely-filed petition under the Post Conviction Relief

Act (PCRA), 42 Pa.C.S. §§ 9541-9546. Herein, Appellant raises one claim of

ineffective assistance of counsel. After careful review, we affirm.

        We adopt the PCRA court’s detailed summary of the facts and procedural

history of this case, set forth in its Pa.R.A.P. 1925(a) opinion. See PCRA Court

Opinion (PCO), 7/10/19, at 1-5.            We need only note that Appellant was

convicted, following a jury trial, of various sexual offenses committed against

his then 12-year-old stepdaughter, O.B. He was sentenced to an aggregate

term of incarceration of 6 to 12 years, and a consecutive term of 2 years’
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1In order to protect the confidentiality of the victim, we will use initials for
Appellant’s name.
J-S74014-19



probation. This Court affirmed his judgment of sentence, and our Supreme

Court     denied    his   subsequent    petition    for   allowance    of    appeal.

Commonwealth v. J.G.M., 168 A.3d 372 (Pa. Super. 2017) (unpublished

memorandum), appeal denied, 172 A.3d 587 (Pa. 2017).

        On October 11, 2018, Appellant filed a timely, pro se PCRA petition.

Counsel was appointed and filed an amended petition on Appellant’s behalf

raising, inter alia, a claim that his trial counsel acted ineffectively by failing to

question Appellant’s character witnesses about his reputation for having good

morals and a non-violent nature. On February 19, 2019, the PCRA court held

a hearing, at which Appellant presented the testimony of two individuals who

had testified as character witnesses at trial. Those witnesses confirmed that

they would have testified about Appellant’s reputation for good morals and

non-violence, had they been asked about such traits by defense counsel.

Appellant and trial counsel also testified at the hearing. On June 4, 2019, the

PCRA court issued an order denying Appellant’s petition.

        Appellant filed a timely notice of appeal, and he also complied with the

PCRA court’s order to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal. The court filed its Rule 1925(a) opinion on July 10,

2019. Herein, Appellant states one issue for our review:

        I. Did the [PCRA] court err in denying [Appellant’s PCRA] petition
        as to the effectiveness of trial counsel who failed to properly
        prepare with character witnesses and to question such witnesses
        who were called on [Appellant’s] behalf. These witnesses were
        available to specifically testify as to [Appellant’s] character and
        reputation in the community not only for being truthful land law-
        abiding, but also the personality traits of being non-violent and of

                                        -2-
J-S74014-19


      good moral character. The jury was thereby prevented from
      receiving a full picture of [Appellant’s] reputation. Such lack of
      questioning was the result of unreasonable professional judgment
      because trial counsel did not know he could ask questions of the
      character witnesses regarding specific aspects of [Appellant’s]
      reputation. Such evidence, specific to the type of crime that was
      charged, would have been invaluable to a jury that was faced with
      a credibility determination[.]

Appellant’s Brief at 6 (unnecessary capitalization omitted).

      Preliminarily, we observe that,

      “[o]n appeal from the denial of PCRA relief, our standard and
      scope      of review is  limited    to    determining      whether
      the PCRA court’s findings are supported by the record and without
      legal error.” Commonwealth v. Edmiston, 65 A.3d 339, 345
      (Pa. 2013) (citation omitted). “[Our] scope of review is limited to
      the findings of the PCRA court and the evidence of record, viewed
      in the light most favorable to the prevailing party at
      the PCRA court level.” Commonwealth v. Koehler, … 36 A.3d
121, 131 ([Pa.] 2012) (citation omitted). “The PCRA court’s
      credibility determinations, when supported by the record, are
      binding on this Court.” Commonwealth v. Spotz, … 18 A.3d
244, 259 ([Pa.] 2011) (citation omitted). “However, this Court
      applies a de novo standard of review to the PCRA court’s legal
      conclusions.” Id.

Commonwealth v. Medina, 92 A.3d 1210, 1214–15 (Pa. Super. 2014) (en

banc).

      Here, in assessing Appellant’s single ineffectiveness claim, we have

reviewed the certified record, the briefs of the parties, and the applicable law.

Additionally, we have reviewed the thorough opinion of the Honorable Rea B.

Boylan of the Court of Common Pleas of Bucks County. We conclude that

Judge Boylan’s well-reasoned opinion accurately disposes of the issue

presented by Appellant.     We add only two points relevant to the specific

arguments Appellant raises on appeal.


                                      -3-
J-S74014-19



      First, while Appellant avers that his trial counsel was ineffective for not

asking his eight character witnesses about his reputation for non-violence and

good moral character, he only presented the testimony of two of those

character witnesses at the PCRA hearing to confirm that they could have, and

would have, offered such reputation testimony at trial.           Because Appellant

failed to establish what testimony the other six character witnesses

would/could have offered about his reputation for the at-issue character traits,

we cannot deem counsel ineffective for failing to question them in this vein.

See Commonwealth v. Chmiel, 30 A.3d 1111, 1143 (Pa. 2011) (“Where a

claim is made of counsel’s ineffectiveness for failing to call witnesses, it is the

appellant’s burden to show that the witness existed and was available;

counsel was aware of, or had a duty to know of the witness; the witness was

willing and able to appear; and the proposed testimony was necessary in order

to avoid prejudice to the appellant.”).

      Second,    the   cases   on   which    Appellant   relies    to   support   his

ineffectiveness claim are clearly distinguishable because, in those cases, no

character witnesses were called on the defendant’s behalf at trial.               See

Commonwealth v. Weiss, 606 A.2d 439 (Pa. 1992) (concluding that in a

sexual abuse case, counsel was ineffective for not calling any character

witnesses on the appellant’s behalf when counsel knew about those witnesses,

and they were willing to testify on the appellant’s behalf); Commonwealth

v. Luther, 463 A.2d 1073 (Pa. Super. 1983) (finding that trial counsel acted

ineffectively by not calling character witnesses on the appellant’s behalf when

                                       -4-
J-S74014-19



the credibility of the appellant and the victim was a “basic and fundamental

issue” in the rape case); Commonwealth v. Stefanowicz, 179 A. 770, 770

(Pa. Super. 1935) (concluding that the trial court erred by precluding the

appellant, who was charged with rape, from presenting any character

evidence regarding his reputation for “peace and good order in [the]

community”).

      Aside from these points, we conclude that the PCRA court adequately

addresses Appellant’s ineffectiveness argument, and properly rejects it, in its

Rule 1925(a) opinion. Accordingly, we adopt the court’s opinion as our own,

and affirm the order denying Appellant’s petition for the reasons set forth

therein.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/14/20




                                     -5-
J-S74014-19




              -6-
                                                                           .f   Circulated�
                                                                                                        PM


                                                                                         ()fr     1co
      IN THE COURT OF COMMON PLEAS OF BUCKS COUNTY, PENNSYLVANIA�
                          CRIMINAL DIVISION                     �
COMMONWEALTH OF                                 :
PENNSYLVANIA
                                                               No. CP-09-CR-0007636-2014
           v.
        -:f. &.M ..

                                              OPINION
                                 j'.u-.M·
            Defendant ••••••("Appellant") appeals this Court's dismissal of his petition

pursuant to the Post-Conviction Relief Act ("PCRA"), 42 Pa. C.S.A. § 9541, el seq., on June 4,

2019. We file this Opinion in accordance with Pennsylvania Rule of Appellate Procedure 1925(a).

      I.       FACTUAL BACKGROUND

            Following a jury trial, Appellant was convicted oflnvoluntary Deviate Sexual Intercourse

with a Child,' Aggravated Indecent Assault,' Indecent Assault,' and Corruption of Minors" on

October 23, 2015. The following is a summary of the relevant facts, which this Court set forth in

its Opinion, filed on August 16, 2016:

           This case involves three instances of. Appellant sexually abusing his 12-year-old
           stepdaughter, Juvenile O.B. ("the victim"). During April and May of 2014, the victim lived
           with Appellant, her mother, and her younger half-brother•.•••••••••
                                                        At that time, the victim was a sixth grader•
                                   . The victim testified that she engaged in few extracurricular
     L acii'{ities at school, and she enjoyed playing with various electronic devices, including her
     �:··i cel!horie., · laptop computer, and video game systems. Appellant was frequently
     r � '


     ::,_ responsible for taking care of the victim and her half-brother while the victim's mother
     : i: wwedjlie;night shift as a nurse.
                    !:'! ... �                                                       •
     (,.)


                I




... � ·"'11!viJij�testified that Appellant sexually.. �b�ed ��� three separate times in April and
     '" M'9! of .2014. Appellantcommunicated to the victim that the sexual contact, was a
         purushment for the unpermitted use of her electronic devices.



1   18 Pa.C.S.A. § 3123(b).
2   18 Pa.C.S.A. § 3125(a)(7).
3   18 Pa.C.S.A. § 3126(a)(7).
4   18 Pa.C.S.A. § 6301(a)(l)(ii).


                                                    1
   The first incident occurred in April of 2014. The victim's mother was away working the
   night shift, and the victim was under the supervision of Appellant. The victim testified that
   Appellant reprimanded her for impermissibly using her electronic devices. As a
   punishment for using the electronics, Appellant forced the victim to strip off her clothes
   and masturbate in front of him. In addition to watching the victim strip and masturbate,
   the victim testified that Appellant also manipulated the victim's hand on her vagina and
   used his own hand to touch her vagina. The abuse took place in the upstairs master
   bedroom and lasted approximately 30 to 45 minutes. The victim testified that, after the
   incident, Appellant told her "don't tell anybody" and "don't tell mom."

   The second incident occurred on Mother's Day, May 11, 2014. During the day, there was·
   a family gathering at the victim and Appellant's residence. The victim testified that, while
   the rest of-the family was outside on the patio and she was sitting in the living room
   watching television, Appellant reprimanded her for watching inappropriate. cartoons. As
   punishment, Appellant told her that she could either "give him a blowjob later that night
   or [ she would] get all [her] stuff taken away." That night, after the victim's mother went
   to sleep, Appellant summoned the victim to the downstairs guest bedroom, where
   Appellant sometimes slept because of his sleep apnea. Once inside the guest bedroom, the
   victim was again forced to strip out of her clothes: This time, however, Appellant took off
   his clothes as well. Appellant forced the victim to manipulate his penis with her hand and
   to perform oral sex upon him to the point of ejaculation. In addition, Appellant bit the
   victim's nipples and touched her vagina. The victim testified that she was ordered to clean
   up the ejaculate after he ejaculated. She got paper towels from the bathroom and wiped
   the ejaculate from her hand and from Appellant's penis. In addition, she spit some ejaculate
   into a paper towel. She then threw the paper towels into the trash can in the guest bedroom.

    The third incident occurred in late May of 2014. The victim's mother was again away
    working the night shift at the hospital. The victim testified that Appellant called her into
    the family room and reprimanded her for the use of her electronic devices. She was again,
    offered the choice of giving Appellant a "blowjob" or having all of her "stuff' taken away .
  . Appellant called the victim to the upstairs master bedroom that evening. The victim was
  · forced to strip out of her clothes and to perform oral sex on Appellant's penis. In addition,
    Appellant rubbed his penis against the victim's vagina, without penetration, and performed
    oral sex on the victim's vagina. The victim again cleaned up the ejaculate with a paper
    towel and threw out the towel. Appellant told her that he would do "awful things" to her
    if she told her mother, her friends, or anyone else about what he did to her.

··-· . ..In. addition to the three instances of abuse, -the victim.testified that Appellant would show
        her pornography on both his iPad and her laptop computer. In addition, the victim, upon
        request from Appellant, showed Appellant pornographic images of people having sex on
        her laptop computer.

   Following these instances of sexual abuse, the victim became "horrified of{Appellant]."
   She "felt awful" about what Appellant made her do and was unable to tell her mother what
   was happening.                            ·

                                                2
A few days after the third incident, the victim told her friend, Juvenile J.A., about Appellant
sexually ab�i!1g�J.r,\j�fterward, the friend's mother informed Carol Quinlan, a social
worker at - School, about the abuse. On May 27, 2014, Quinlan spoke with
the victim. She tearfully advised Quinlan that Appellant forced her to perform oral sex and
other sexual acts as punishment for her impermissible use of electronic devices. Following
the meeting, Quinlan called Childline; Bucks County Children and Youth and the Upper
Southampton Police then became involved in the case. ·

Later that day, the Bucks County Child Advocacy Center held a forensic interview with
the victim. Jodi Kaplan, a child forensic interview specialist, conducted the interview,
which was recorded. Kaplan testified that the interview format was non-leading in nature
and based on nationally recognized methods of forensically interviewing children. At the
interview, the victim again revealed that Appellant sexually abused her. During trial, the
jury watched the recorded interview.

Following the forensic interview, the victim testified that her mother constantly pressured
her to recant her statements. ·The victim's mother told her "a couple times a day" that she
"ruined everything" and that her family "might lose the house." These statements made
the victim feel "really upset and guilty" and she eventually recanted her original story. The
victim's mother then notified Children and Youth of the recantation and drove the victim
to the police station to recant. The victim testified that she recanted to "just make
everything go away" and so her mother "wouldn't yell at [her] every day."

 Shortly after the recantation, Appellant moved back into the home, which was in violation
 of a safety plan established by Children and Youth. When the police learned that Appellant
 had moved back into the home in violation of the safety plan, the victim was forced to
 move out of the house and live with her maternal grandparents.

 In October of 2014, the victim met with Carol Quinlan and Officer Jessica Bloomingdale
 of the Warrington Township Police Department. During that meeting, the victim broke
 down and confirmed that her original statement was the truth. She admitted that her mother
 "made her lie about the incidents."

  On May 30, 2014, police seized paper towels from the trash can in the guest bedroom in
  Appellant's home pursuant to a valid search warrant. Police also seized Appellant's iPad
  but found no pornography. In addition to the paper towels, the seized contents of the trash
  can included the following: a diagnostic report for a printer, dated April 2, 2014; a back
. page of.. a victim. booklet from the Child Advocacy Center; discharge .instructions from
  Abington Hospital in the name of the victim's mother, dated January 1, 2014; a printed
  online newspaper .article, dated January 3, 2014; and a printed recipe for chicken, dated·
  January 28, 2014. Despite the presence of documents spanning months, the victim's
  mother testified that she emptied the can on a weekly basis.

 The ·paper towels seized from the trash can in the guest room were sent to Bode
 Technologies, a forensic sciences laboratory, for DNA analysis. Cassidy Torgrimson, a

                                           3
            forensic biology expert, testified that two of the paper towels tested positive for
            spermatozoa. Testing of one of the towels was indicative of saliva; however Bode
            Technologies did not have a confirmatory test for saliva. Vanessa Covert, a DNA analysis
            expert, testified that she tested the spermatozoa from the towels and that it matched .
            Appellant's DNA profile. She also testified that the probability of selecting an unrelated
            individual with Appellant's DNA profile is one in 1.8 quintillion in the U.S. Caucasian
            population, one in 100 quintillion in the U.S. African-American population, and one in 18
            quintillion in the U.S. Hispanic population.

            At trial, Appellant offered the expert testimony of Arthur Young, a forensic biology
            specialist at Guardian Forensic Sciences. In his testimony, Young relied on the report
            provided by the practitioners at Bode Technologies. Young stated that his lab offered a
            confirmatory test for saliva; however, Appellant did not have Young retest the evidence.

            During trial, the victim's mother testified on behalf of Appellant; she testified that she did
            not believe the victim. Appellant testified on his own behalf and denied the allegations.

Trial Ct. Op., August 16, 2016.

      II.       PROCEDURAL HISTORY
            On October 23, 2015, Appellant was convicted of Involuntary Deviate Sexual Intercourse

with a Child, 5 Aggravated Indecent Assault, 6 Indecent Assault, 7 and Corruption of Minors8

following a jury trial. This Court sentenced Appellant to six to twelve years of imprisonment in a

state correctional facility and a consecutive two years of probation on January 19, 2016. Appellant

timely appealed and the Pennsylvania Superior Court affirmed this Court's judgment of sentence

in its Opinion, dated March 31, 2017. The Pennsylvania Supreme Court denied Appellant's

Petition for Allowance of Appeal on October 4, 2017.

            Appellant filed a pro se Petition for Post-Conviction Relief on October 11, 2018. This

Court appointed Appell�mt'.�J>CRA..counsel on November 1, 2018, and PCR.A .. Commonwealth responded to Appellant's Amended Petition on January 24, 2019, and an

evidentiary hearing was held on February 19, 2019. Following the hearing, PCRA counsel filed a .

Memorandum of Law in Support of Defendant's Amended Post-Conviction Relief Act Petition

and the Commonwealth filed a Memorandum of Law in Opposition to the Amended Petition for

Post-Conviction Relief. Upon consideration of the Memoranda of Law and the record in the case,

this Court denied Appellant's Petition on June 4, 2019. On June 14, 2019, Appellant filed a timely

Notice of Appeal from the denial of post-conviction relief to the Superior Court ..

   III.      MATTERS COMPLAINED OF ON APPEAL

          On June 19, 2019, this Court issued an Order pursuant to Pennsylvania Rule of Appellate

Procedure l 925(b), directing Appellant to file a Concise Statement of Matters Complained of on

Appeal. On June 21, 2019, Appellant filed such a Statement, which raised the following issue,

verbatim:

    1. The Trial Court erred in denying Defendant's Post-Conviction Relief Act petition as to the

          effectiveness of Trial Counsel who failed to properly prepare with character witnesses and

          to question such witnesses who were called on Defendant's behalf. These witnesses were

          available to specifically testify as to Defendant's character and reputation in the community

          not only for being truthful and law-abiding, but also the personality traits of being non-

          violent and of good moral character. The jury was thereby prevented from receiving a full

          picture of Defendant's reputation. Such lack of questioning was the result of unreasonable
                                  • - --· .. ·.1,...                                        . -- .. -· "' ...,...
          professional judgment  because      Trial  Counsel did not know he could ask questions    of the

          character witnesses regarding specific aspects of Defendant's reputation. Such evidence,

          specific to the type of crime that was charged, would have been invaluable to 'a jury that

          was faced with a credibility determination.

                                                        5
    IV.      ANALYSIS

     . We find that Appellant is not eligible for the relief requested in his appeal from the denial

of post-conviction relief because Appellant did not meet his burden of proving that trial counsel

was ineffective. To be eligible for relief under the PCRA, Appellant must pleadand prove by a

preponderance of the evidence that the conviction or sentence resulted from ineffective assistance

of counsel which, in the circumstances of the particular case, so undermined the truth-determining

process that no reliable adjudication of guilt or innocence could have taken place. 42 Pa. C.S.A.

§ 9543(a)(2)(ii). To be entitled to relief on an ineffectiveness claim, Appellant must prove (1) that

the underlying claim is of arguable merit, (2) that counsel's performance lacked a reasonable basis,

and (3) that counsel's ineffectiveness caused him prejudice. Commonwealth v. Pierce, 786 A.2d
203, 213 (Pa. 2001); see also Commonwealth v. Solano, 129 A.3d 1156, 1162 (Pa. 2015). Failure

to establish any prong of the test will defeat an ineffectiveness claim.           Commonwealth v.

Basemore, 144 A.2d 717, 738 n. 23 (Pa. 2000) (citing Commonwealth v. Roi/ins, 738 A.2d 435,

441 (Pa. 1999) (ordinarily, post-conviction claim of ineffective assistance of counsel may be

denied by showing petitioner's evidence fails to meet any one of three prongs for claim)).

          The Pennsylvania Supreme Court has explained, "As a general and practical matter, it is

more difficult for a defendant to prevail on a claim litigated through the lens of counsel
                                                                                    .
ineffectiveness, rather than as a preserved claim of triai court error." Commonwealth v. Gribble,

863 A.2d 455, 472 (Pa. 2004). That is because prejudice in the context of ineffective assistance
                                                                                                          ... __   . .,   ,..
· of counsel means demonstrating there is a. reasonable probability that, but for counsel's error, the-

outcome of the proceedings would have been different. Commonwealth v. Kimball, 124 A.2d 326,

332 (Pa. 1999).




                                                   6
       As a general rule, matters of trial strategy are left to the determination of counsel, and a

defendant is not entitled to appellate relief simply because a chosen strategy is unsuccessful. See

Commonwealth v. Tippens, .598 A.2d 553, 556 (Pa. Super. 1991)'(en bane). '"[S]trategic choices

made after thorough investigation of law and facts relevant to plausible options are virtually

unchallengeable, and strategic choices made after less than complete investigation are reasonable

precisely to the extent that reasonable professional judgments support the limitations on

Investigation."?   Commonwealth       v.   Lee,   585 A.2d 1084,    1089   (Pa.   Super.    1991)

(quoting Strickland v. Washington, 466 U.S. 668, 690-691 (1984)). Accordingly, "[b]efore a

claim of ineffectiveness can be sustained, it must be determined that, in light of all the alternatives

available to counsel, the strategy actually employed was so unreasonable that no competent lawyer

would have chosen it." Commonwealth v. Miller, 431 A.2d 233 (Pa. 1981). The Court should

determine whether counsel made an informed choice, which at the time the decision was made

reasonably could have been considered to advance and protect the defendant's interests.

See Commonwealth v. Hill, 301 A.2d 587 (Pa. 1973).

      · When evaluated pursuant to the above standards, Appellant's claim that trial counsel was

ineffective by not properly preparing and questioning character witnesses at trial fails. To find

that Appellant was denied effective representation of counsel, the Court must determine that the

course chosen by Appellant's trial counsel was without a reasonable basis designed to effectuate

Appellant's interests, keeping in mind that the burden is upon Appellant-to demonstrate counsel's

incompetence. Commonwealth v, Murray,'305 A.2d 33 (Pa. 1973).

        Appellant contends trial counsel was ineffective for asking his character witnesses only

about Appellant's reputation for law-abidingness and truthfulness. Appellant argues that trial




                                                   7
counsel should have asked the witnesses additional questions about his reputation for being non-

violent and of good moral character.

       Under Pennsylvania Rule of Evidence 404(a)(l), a "person's character or character trait is

not admissible to prove that on- a particular occasion the person acted in accordance with the

character or trait." Pa.RE. 404(a)(l).     Under Rule 404(a)(2)(A), a criminal defendant may

introduce evidence of a "pertinent" character trait. "Pertinent" means relevant to the crimes

charged.   Commonwealth v. Minich, 4 A.3d 1063, 1071 (Pa. Super. 2010).             In rebuttal, the

Commonwealth may offer evidence of the defendant's bad-character.             Pa.R.E. 404(a)(2)(A).

Pennsylvania law generally limits proof of character evidence to a person's reputation, and opinion

evidence cannot be used to prove character. Pa.RE. 405(a).

       Evidence of good character is substantial and positive evidence. Commonwealth v. Harris,

785 A.2d 998, l 000 (Pa. Super. 2001 ). The jury may conclude that a defendant had good character

and, acting in conformity with that character, did not commit the offense charged.

In Commonwealth v. Tenbroeck, the Pennsylvania Supreme Court stated, "A man of good standing

is less likely to commit crime, and evidence of good reputation may of itself work an acquittal by

creating a reasonable doubt of guilt where in the absence of such evidence there would be no

reasonable doubt" Commonwealth v. Tenbroeck, 108 A. 635, 637 (Pa. 1919). Even if the

Commonwealth's case is convincing, evidence of the defendant's good character may be sufficient

to raise a reasonable doubt. Commonwealth v. Smolko, 666 A.2d 672, 679 (Pa. Super. 1995).

      · Here, trial counsel called eight character witnesses, including the Vice President of the

Fraternal Order of Police in Philadelphia, a corporal for the Pennsylvania State Police, the Athletic

Director for Neumann-Goretti High School, a crossing guard, a registered nurse, and two state

troopers, to testify on Appellant's behalf. We note that the majority of the witnesses called by trial

                                                  8
counsel were involved in public service or in professions in which they would have contact with

children. All eight of these witnesses testified that Appellant had a good reputation for being law-

abiding and truthful. N.T. 10/23/15, pp. 321, 324, 326, 329, 331, 333, 336, 338. At the hearing

on Appellant's Petition for Post-Conviction Relief, trial counsel explained that he did not ask

additional questions regarding Appellant's reputation for non-violence and good moral character

because he believed those traits were subsumed under law-abidingness.

       PCRA COUNSEL: As to the issue of character witnesses in this case- and you heard us
       go a little bit back and forth on the character witnesses - were you given - let's start with,
       did you ask Mr. McCreesh for a list of character witnesses?

       TRIAL COUNSEL: I did.

       PCRA COUNSEL: And what was your - what did you tell him about character witnesses
       and their use at trial?

       TRIAL COUNSEL: I told him that he had to go in that very awkward way evidence comes
       in. It's very awkward to lay people and I told him if he testified it would be for truthfulness
       and law abiding, he's a law abiding person. We had - I don't know - I 2 to I 5, I can't
       remember. Some of them were law enforcement, some not. A very good representation.

       PCRA COUNSEL: Okay. And you asked the witnesses during trial questions about my
       client's reputation in the community for truthfulness?

       TRIAL COUNSEL: And law abiding.

       PCRA COUNSEL: And being law abiding, right?

       TRIAL COUNSEL: Correct.

       PCRA COUNSEL: And that's all you asked them about; is that correct?

       TRIAL COUNSEL: That's correct.

       PCRA COUNSEL: Was that your understanding at the time of what character witnesses
       would be asked? ·

       TRIAL COUNSEL: Well, specifically for this case, yes, since he is being accused of a
       crime being law abiding, I think, covers that and the case of him testifying, him being
       truthful is thb other piece.

                                                  9
       PCRA COUNSEL: Did it ever occur to you - I don't want to put words into your mouth,
       but did - was part of your questioning of these witnesses as to whether they could testify
       as to Mr. McCreesh - we'll use the expression moral turpitude?

        TRIAL COUNSEL: No. I thought law abiding would cover that. I did not think separately .
      . asking about moral turpitude.

N.T. 2/19/19, pp. 19-21. Although trial counsel "did not think" to question the character witnesses

about Appellant's reputation for "moral turpitude," his decision to ask questions regarding

Appellant's reputation for law-abidingness and truthfulness was grounded in reasonable

professional judgment. Trial counsel was able to effectively place Appellant's good character in

the record through his examination of the eight character witnesses. Any additional questioning
                                                    r

would have been cumulative· since Appellant's reputation for law-abidingness would tend to show

his reputation for non-violence and for good moral character.

       Based on the foregoing, we conclude that counsel was not ineffective for "[failing] to
                                            .
properly prepare with character witnesses and to question such witnesses who were called on

[Appellant's] behalf." Not only did trial counsel present a reasonable basis for his decision in this

context, but Appellant has failed to prove that the outcome of his case would have been different

but for counsel's alleged ineffectiveness. As the Pennsylvania Supreme Court has held, "where it

is clear that Appellant has failed to meet the prejudice prong [of his ineffective assistance of

counsel claim], the claim may be disposed on that basis along, without a determination of whether

the first two prongs have been met."            Commonwealth v. Wilson, 672 A.2d 293, 298 (Pa.
                            .....   ··...                                             _.   ..   \   �·
1996), cert. denied, 519 U.S. 951 (1996) (citations omitted).

       Although two of Appellant's eight character witnesses, Charles Steinmetz and Mark

Dooling, have claimed that they would have testified that they were aware of Appellant's

reputation for non-violence and good moral character in the community if asked at trial, Appellant

                                                    10
has not met his burden of proving that this additional testimony would have changed the jury's

verdict. N.T. 2/19/19, pp. 110-111, 126. At trial, counsel presented· Appellant's good reputation

for law-abidingness and truthfulness through eight different witnesses, including Mr. Steinmetz

and Mr. Dooling. It ,is uncontroverted that the witnesses called by trial counsel were appropriate;

Further, we gave the following suggested standard instruction during our final charge so as not to

limit the scope of the jury's consideration of Appellant's character testimony:

       Let me talk to you about character testimony for a moment. The defense offered evidence
       tending to prove that the defendant is a person of good character. I'm speaking of the
       defense witnesses who testified that the defendant was law-abiding and truthful. The law
       recognizes that a person of good character is not likely to commit a crime which is contrary
       to that person's nature. Evidence of good character may by itself raise a reasonable doubt
       of guilt and require a verdict of not guilty. You must weigh and consider the evidence of
       good character along with all the other evidence in the case. If on all the evidence you
       have a reasonable doubt of the defendant's guilt, you must find him not guilty. If on all
       the evidence you're satisfied beyond a reasonable doubt that the defendant is guilty, you
       must find him guilty.

N.T. 10/23/15, pp. 417-418. The evidence of Appellant's· good reputation presented at trial,

combined with the above instruction, would have compelled the jury to return a verdict of not

guilty if character testimony was, in fact, the factor that was going to create a reasonable doubt in

the minds of the members of the jury.

       Counsel made a reasonable decision about how to defend the case after assessing the

likelihood of success of presenting Appellant's character for law-abidingness and truthfulness. In

addition, Appellant did not meet his burden of proving how the outcome of his case would be

different but for trial counsel's alleged.ineffectiveness in his examination of the eight character.

witnesses. Since Appellant failed to show how trial counsel's alleged ineffectiveness caused him

prejudice, his claim on appeal fails.




                                                 11
   V.      CONCLUSION
        For the foregoing reasons, _we respectfully submit that Appellant's arguments are without

merit and his appeal should be denied.

                                                          BY THE COURT:




                                         ,,     -·"'r··· , .....                                    . .........   ,"\•




                                                  12